                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


 LEVEL 3 COMMUNICATIONS, LLC, AND                    )
 BROADWING COMMUNICATIONS,                           )
                                                     )
                 Plaintiffs,                         )
                                                     )
         v.                                          )             No. 4:13-cv-01080-JAR
                                                     )
 ILLINOIS BELL TELEPHONE COMPANY,                    )
 et al.,                                             )
                                                     )
                 Defendants.                         )

                                    MEMORANDUM & ORDER

        This matter comes before the Court on the parties’ joint motion to vacate interlocutory orders

and dismiss the action with prejudice. (Doc. No. 185). The parties state that they have reached a full

settlement of this matter and that, as part of the settlement, that they have agreed to request that the

Court vacate Doc. Nos. 110, 117, 168, and 177. The parties believe that vacating these interlocutory

orders is appropriate, given that both parties have foregone their right to further litigate or appeal

these issues. The parties also argue that there is no significant benefit to the public interest to maintain

these orders as they are interlocutory and concern the interpretation of specific provisions in the

parties’ contracts.

        Upon consideration of all the facts and circumstances, the Court finds good cause to vacate

these orders, as well as to dismiss this action, including all claims and counterclaims, with prejudice.

        Accordingly,

        IT IS HEREBY ORDERED that the parties’ motion to vacate the Court’s April 10, 2017

order interpreting the parties’ interconnection agreements and granting in part and denying in part the

parties’ respective motion for summary judgment as to liability is GRANTED. (Doc. No. 110).

        IT IS FURTHER ORDERED that the parties’ motion to vacate the Court’s July 24, 2017
order addressing AT&T’s motion for reconsideration and/or clarification of the Court’s April 10,

2017 order is GRANTED. (Doc No. 117).

       IT IS FURTHER ORDERED that the parties’ motion to vacate the Court’s January 24, 2019

order denying Level 3’s motion for reconsideration and granting in part AT&T’s motion for partial

summary judgment is GRANTED. (Doc No. 168).

       IT IS FURTHER ORDERED that the parties’ motion to vacate the Court’s September 26,

2019 order denying certain motions in limine, denying Level 3’s motion for summary judgment on

damages, and granting in part and denying in part AT&T’s motion for partial summary judgment on

damages is GRANTED. (Doc No. 177).

       IT IS FURTHER ORDERED that this action, including all claims and counterclaims, is

DISMISSED with prejudice.




Dated this 4th day of March, 2020.



                                               JOHN A. ROSS
                                               UNITED STATES DISTRICT JUDGE




                                              -2-
